Bleckley, Chief Justice.
Certain official masons and their associate members, present and future, were incorporated in 1796, by the name of the Grand Lodge of Georgia, to the end that charitable institutions might be promoted, and a society that had existed time immemorial might be secured in their rights and privileges, the declared principles of the order being charity and universal benevolence. The charter gave the corporation “ full power and authority to take, hold and enjoy real and personal property . . and also to receive and apply bequests or donations as may be made to and for the uses and purposes intended by the said institution.” Mar. & Craw. Dig. 147. Nothing appears in the charter upon the subject of taxation. By section 798 of the code of 1873, “any house belonging to any charitable institution,” and also all stocks owned by charitable institutions for the legitimate purposes of such, were exempted from taxation. Whilst this section was in force the case of The Mayor vs. Solomon’s Lodge, 53 Ga. 93, arose and *215was decided, the court holding that Solomon’s Lodge, also a masonic corporation, was a charitable institution, and that a house belonging to it, any house, was exempt. This decision was made in 1874. In 1877, the present constitution of the State was adopted. It strictly limits (code of 1882, §§5181, 5182, 5184,) the former discretionary power of the legislature to classify property as exempt and non-exempt. Section 5181, “All taxation shall be uniform upon the same class of subjects, andaci valorem on all property subject to be taxed within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws.” Section 5182, “ The-General Assembly may, by law, exempt from taxation all public property; places of religious worship or burial; all institutions of purely public charity; all buildings erected for and used as a college, incorporated academy, or other seminary of learning; the real and personal estate of any public library, and that of any other literary association used ■ by or connected with such library; all books and philosophical apparatus, and all paintings and statuary of any company or association, kept in a public hall and not held as merchandise or for purposes of sale or gain : Provided, the property so exempted be not used for purposes of private or corporate profit or income.” Section 5184, “All laws exempting property from taxation, other than the property herein enumerated, shall be void.” In 1878, (code of 1882, §798,) the General Assembly exercised, in its full extent, the power conferred upon it to grant exemption; in so doing, after the words “ the following described property shall be exempt from taxation, to wit,” using the exact language of the constitution, “ all institutions of purely public charity ” being amongst the terms of description or enumeration. In Trustees vs. Bohler (last term), 80 Ga. 159, this court *216construed the exemption as applied to a devise of real estate in trust to appropriate the annual product to the erection of a poor-house, and the support of its inmates, holding that exemption depends upon the use made of the property, not of the income, and that the devised realty was not exempt.
The present case differs from that in several particulars. In that the charity was not masonic ; here it is : in that the institution as a physical entity was prospective only; here it is in actual, corporeal existence; there the property taxed was never to he used directly and immediately for the charitable object, but only the produce or income derived from it was to be devoted to that object; here the property taxed is the temple or lodge-building of the charitable order or society — the domicile, habitation, seat and external symbol of the organization, the upper story of the building being occupied and used as its “lodge,” and lower story rented out as stores, producing an income which is applied exclusively to charitable purposes, and from which the incorporated society derives no private profit.
1. Abiding by the construction put upon the constitution, and the act of 1878, in Trustees vs. Bohler, the question is, whether the differences in the facts which we have just indicated are of such a nature as to hinder the principle of that case from applying to this. Though masonic charity is widely extensively and highly beneficent, it is certainly not more “ purely public ” than an almshouse. Indeed, it has been matter of grave judicial discussion whether masonic institutions, or others which confine their benefits to members of the given association, are institutions of purely or even of public charity at all. Swift vs. Easton, 73 Pa. St. 362 , Donohugh’s Appeal, 86 Ib. 306; Burd Orphan Asylum vs. School District, 90 Ib. 21; Deleware Co. Institute vs. *217Delaware Co., 94 Ib. 163; Thiel College vs. Mercer Co., 101 Ib. 530; Gerke vs. Purcell, 25 Ohio St. 229; Humphries vs. Little Sisters, 29 Ib. 201; Library Association vs. Pelton, 36 Ib. 258; Bangor vs. Masonic Lodge, 73 Me. 428. There is no occasion now to declare for the one side or the other of this nice question, but we may and do concede the purely public character of the charity which the Grand Lodge of Georgia administers, since its legislative charter recognizes it as an organ of charity and universal benevolence.
The difference between an existing and a mere prospective or possible institution is certainly important, and would serve to distinguish the present from the former case in many respects, but not with regard to the discrimination between corpus and income, which the decision in that case recognizes. It is also an important difference that the property taxed in that case was “ outlying,” not the contemplated institution, nor a part of it, nor ever to become a part of it; but this element likewise leaves the discrimination between corpus and income untouched. "We held that exemption depends upon the use made of the property, not upon the use made of the income. To devote income to the erection and support of an almshouse is to use it for a purpose purely charitable, as purely charitable, in a legal sense, as to disburse it through the Grand Lodge of Georgia for any object within the range of universal benevolence. Ve arrive at the conclusion that the property itself, claimed to be exempt, must be used directly and immediately for the charitable object' not from any express declaration to that effect in the constitution or the statute, for there is none, but from the negative contained in the proviso upon use for private or corporate profit or income. Interpreting “private or corporate income” to mean *218any income which is not public, we consider that productive property used as capital to raise money to expend in charity is used for private income when the owner is a private individual, and for corporate income when the owner is a corporation. It is no more allowable, under the constitution, for a charitable association to accumulate money by the use of exempt property to be disbursed in charity than it is for a common citizen to do it. Eor A or B it is no answer to the tax-collector to say, “ This part of my property is rented out to produce my charity fund, and has been for the last ten years; every cent derived from it is given to the poor and needy, and I never considered or used any portion of it as profit or income.” Neither can such an answer be accepted from any charitable organization whatsoever. In so far as such organizations are administrators and disbursers of purely public charity, their property permanently in use for that purpose is exempt from taxation; but in so far as they are capitalists or proprietors engaged in acquiring money or effects to be so disbursed, property of any and every kind from which their income is derived is subject to be taxed the same as property generally. The constitution intends no favor to the money-making function of charitable institutions, but to the spending or dispensing function alone. When the two functions cooperate in the use of the same property or of different parts of the same building, as in this case, the strict letter of the constitution would deny exemption to the whole; for the language is, “ Provided, the property so ■ exempted be not used for purposes of private or corporate profit or income.” Wyman vs. St. Louis, 17 Mo. 335. But the general tenor of authority seems to be that in such instances, though the property is taxable, there may be a due apportionment of values in the *219assessment, so as to confine the exemption to so much, of the value as the privileged part of the premises represents. State vs. Board of Assessors, 34 La. An. 574; Appeal Tax Court vs. Grand Lodge, 50 Md. 421; County Comm’rs vs. Sisters of Charity, 48 Md. 34; State vs. Elizabeth, 4 Dutcher, 103; Cin. College vs. The State, 19 Ohio, 110; Library Association vs. Pelton, 36 Ohio St. 258; Detroit vs. Mayor etc., 3 Mich. 172; St. Joseph’s Church vs. Assessors, 12 R. I. 19.
Constitutions which exempt or provide for exempting “institutions of purely public charity” are, of Ohio (1851), Pennsylvania (1873), and Louisiana (1879). Alabama (1875) specifies “institutions or enterprises devoted exclusively to charitable purposes”; Arkansas (1874) specifies “buildings and grounds and materials used exclusively for public charity”; Colorado (1876) specifies “lots with the buildings thereon, if said buildings are used for strictly charitable purposes”; Kansas (1859), Illinois (1870) and Nebraska (1875) each has “property used exclusively for charitable purposes”; Missouri (1875) specifies lots in certain localities and buildings thereon .“when the same are used exclusively for purposes purely charitable”; Tennessee (1870) has “property held and used exclusively for purposes purely charitable”; Virginia (1870), “property used exclusively for charitable purposes”; West Virginia (1872), the same, omitting the word “exclusively.”
Louisiana has the same proviso as to use which we have, except that “or leased” is added after the word “used.” Ohio had, by statute, as far back as 1845 the restrictive words, “not leased or otherwise used with a view to profit”; hut these words were not inserted in the constitution.
The more one investigates the constitutions, statutes and reports of the several States, the more will he be *220impressed with the tendency to narrow the range of exemption from taxation, and to lay stress on the open, visible and direct nse of property as a test of its exemption in the interest of charity. The distinction between the acquiring and the dispensing functions of charitable organizations has been constantly felt, though not perhaps often formulated in words ; and that distinction is the key to the policy which puts productive property, when held for charity, on a different footing from nonproductive. The acquiring of money by the use of property or capital is not the appropriate office of a charitable agency, but rather to apply and administer that which has been accumulated through its own bounty or the bounty of others. It is not an instrumentality for gathering together, but for scattering abroad. "When charity has a business side, let it conduct business as the world generally, on business principles, the first rule of which is to provide for taxes the highest claim on every species of property employed in the common avocatións of life. There appears to us no reason why stores belonging to the grand lodge, rented out by it to merchants or shop-keepers, and thus put in competition with other like realty in the city of Macon, should not be taxed, irrespective of whether the “lodge” of the order is in the same building, and whether the proceeds of the renting have been or are to be applied to one purpose or another.
2. It results from what we have said that the most the grand lodge could rightfully claim was to have the rule of apportionment which we have indicated recognized and applied in making its returns for taxation. But the record before us gives no information and furnishes no data on that subject as to the taxes of 1887, those in question; and so we can but reverse generally the judgment granting the injunction, and re-open the *221way for the ministerial officers of the State and county to do their duty.
Judgment reversed.